Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
1.	This is in response to the applicant’s communication filed on 09/07/2022, wherein: Claims 1-9 are pending.  Claims 10-20 have been previously cancelled.   
Examiner’s Notes:
2.	Amended independent claim 1 as a whole recites a combination of limitations has been found as define over prior art of record.  Therefore, rejection under 103 has been withdrawn.  However independent claim 1 and its dependency are rejected under 101 below.  
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
  	
3.	Independent Claim 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Specifically, independent claim 1 is a system claim.  However, the body of the claim does not disclose any hardware structural features. Rather the body of the claims is interpreted as purely software.  The claim recited “a virtual value system comprising: an interface…. and a virtual value item manager……;  a promotional campaign engine including: a campaign set-up module….. and a requesting module” are appear to be software.  Applicant ‘s specification US 2011/0145044 A1, paras 0012, 0018, 0030 and 0031 of fig. 1 respectively disclose:
[0012] ………… The promotional campaign engine may include a campaign set-up module configured to generate a campaign rule set defining one or more parameters of the promotional campaign and a requesting module configured to generate and send at least one virtual value item request to the virtual value system.
[0018] Promotional campaign engine 10 is configured to manage a promotional campaign. Furthermore, promotional campaign engine 10 may be executed on at least one server 26. The server may include memory 27 executable by a processor 28. It will be appreciated that in other examples the promotional campaign engine may be executed via a plurality of communicatively linked servers, each server including memory and a processor. 
[0030] The virtual value system includes virtual value item manager 14 configured to manage a plurality of virtual value items. The virtual value item manager may be executed on server 26 or alternatively may be executed on another suitable server including memory executable by a processor. The virtual value item manager may include a virtual value item generator 39 configured to generate virtual value items as well as corresponding manager-side associative virtual value item profiles 40………
[0031] Virtual value item manager 14 may include an integration connection engine 44 configured to communicatively link virtual value item manager 14 with goods and services system 16. In particular, the integration connection engine may be configured to communicatively link virtual value item manager 14 with at least one item service provider 46, discussed in greater detail herein, via an application program interface (API) 48 or other software communication standard included in the item service provider. In this way, virtual value item manager 14 may communicate with item service pro­vider 46. When a plurality of item service providers are com­municatively linked to virtual value item manager 14, at least a portion of the item service providers may utilize different communication protocols, communication hardware, security protocols, etc. Thus, integration connection engine 44 allows the virtual value item manager to interact with a number of different item service providers. In other embodiments, the item service provider may wish to use an API or other software provided by the virtual item manager to enable communication. In further examples, item service provider 46 may include other methods or systems for communicating with the virtual value item manager.
As can be seen above, Applicant’s specification paras 0018, 0030 and 0031 of fig. 1 seem to indicate “a virtual value system comprising: an interface…. and a virtual value item manager……; a promotional campaign engine including: a campaign set-up module….. and a requesting module” to be software.   Software is per se not a statutory class of invention. Therefore, the claim 1 is rejected under 35 U.S.C. 101 because it is directed to software which is not a statutory class of invention.
	Dependent claims 2-9 are dependent on their base claim 1.  Therefore, dependent claims 2-9 are also non-statutory class of invention. 
Response to Arguments
4.	Regarding 103 rejection, Amended independent claim 1 as a whole recites a combination of limitations has been found as define over prior art of record.  Therefore, rejection under 103 has been withdrawn. 
	Regarding 101 rejection, Applicant’s argument regarding 101 rejection has been considered and is not persuasive.  Please see the Office’s response back to Applicant’s argument below.
5.	Regarding 101 rejection in claim 1 (a virtual value system comprising: an interface…. and a virtual value item manager……; a promotional campaign engine including: a campaign set-up module….. and a requesting module” is/are software.  Software is per se not a statutory class of invention), on page 5, Applicant argued: “Claim 1-9 were rejected under 35 USC 101 as being allegedly directed to non-statutory subject matter.  This rejection is respectfully traversed”.  
	The Office’s response:  As indicated above, Applicant asserted “This rejection is respectfully traversed”.  However, Applicant is silent on why the 101 rejection is traversed.  In other word, Applicant’s rely is not fully responsive.  According to MPEP 714.02, 37 C.F.R. 1.111 (b): “In order to be entitled to reconsideration or further examination, the applicant or patent owner must reply to the Office action. The reply by the applicant or patent owner must be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner’s action and must reply to every ground of objection and rejection in the prior Office action”.   Here, again, Applicant does not distinctly and specifically point out the supposed errors in the examiner’ action; thus, Applicant’s argument is not persuasive.  Applicant’s amendment is considered as not fully responsive to a non-final Office action.  
	In treating this amendment (not fully responsive to a non-final Office), the Office has selected option (A) from MPEP 714.03, such as “(A) accepting the amendment as an adequate reply to the non-final Office action to avoid abandonment under 35 U.S.C. 133  and 37 CFR 1.135”.  However, the Applicant is respectfully remined that in the next response, Applicant “must reply to the Office action. The reply by the applicant or patent owner must be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner’s action and must reply to every ground of objection and rejection in the prior Office action” in order to avoid abandonment.  
	For the above mentioned reasons, rejection under 101 for claim 1 and their dependency has been maintained.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuy Nguyen whose telephone number is 571-272-4585 and fax number is 571-273-4585.  The examiner can normally be reached on Mon-Fri, 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The FAX number for the organization where this application or proceeding is assigned is 571-273-4585.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 1866-217-9197 (toll-free).
/THUY N NGUYEN/Examiner, Art Unit 3681